                                                                                                 E-FILED
                                                             Wednesday, 11 December, 2019 03:11:25 PM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

JOHN LOY,                                  )
  Plaintiff,                               )
                                           )
   vs.                                     )        No. 19-4226
                                           )
GREGG SCOTT, et al.,                       )
  Defendant                                )

                              CASE MANAGEMENT ORDER

         The pro se Plaintiff is detained in the Rushville Treatment and Detention Center

and seeks leave to proceed in forma pauperis (IFP). [3]. The “privilege to proceed

without posting security for costs and fees is reserved to the many truly impoverished

litigants who, within the District Court's sound discretion, would remain without legal

remedy if such privilege were not afforded to them.” Brewster v. North Am. Van Lines,

Inc., 461 F.2d 649, 651 (7th Cir. 1972). Additionally, a court must dismiss cases

proceeding IFP “at any time” if the action is frivolous, malicious, or fails to state a claim,

even if part of the filing fee is paid. 28 U.S.C. § 1915(d)(2). Accordingly, this Court

grants leave to proceed IFP only if the allegations state a federal claim for relief.

         In reviewing the Complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. See Turley v. Rednour, 729 F.3d 645, 649 (7th

Cir. 2103). However, conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its face.'" Alexander v.

U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation omitted).
       Plaintiff claims his constitutional rights were violated at Rushville Treatment and

Detention Center by Program Director Greg Scott, Grievance Examiner P. Vincent,

Grievance Examiner Sandra Simpson, Program Administrator Sharon Coleman Weems,

Secretary Grace B. Hou, and unspecified Jane and John Does.

       Plaintiff says on June 8, 2019, he fell off the top of a bunk bed hitting his head on

a box. Plaintiff suffered a cut to his head and injuries to his left knee, hip, and arm. As a

result, Plaintiff suffers with constant pain in his left arm and forehead. Plaintiff also

claims he is “showing signs of post- traumatic stress disorder, nightmares, panic

attacks, elevated blood pressure, weight loss, and the sound of static electricity in left

ear.” (Comp., p. 4). Plaintiff does not indicate whether he sought or received medical

care after the fall.

       Plaintiff says because of his age and “physical disability,” he should never have

been assigned to a top bunk. (Comp., p. 4). Unfortunately, Plaintiff does not provide

his age or his specific disability. In addition, Plaintiff does not state whether he ever

requested a lower bunk permit.

       Nonetheless, Plaintiff says he was forced to remain in the top bunk after his

injury even though there was an empty room nearby. Plaintiff claims he had to climb

into the top bunk at least 15 times a day with a sore hip, knee, and broken arm.

       Plaintiff further alleges there is a history at Rushville of requiring older or

disabled residents to take the top bunk resulting in dangerous falls. Therefore, Plaintiff

claims the Defendants have been deliberately indifferent to his health and safety.
Plaintiff requests damages, a safer way to access top bunks, and a transfer to a mental

health facility due to his fear of retaliation.

       Plaintiff’s complaint only mentions the Defendants in the list of intended

Defendants. (Comp, p. 2); see Potter v Clark, 497 F.2d 1206, 1207 (7th Cir. 1974)(“Where a

complaint alleges no specific act or conduct on the part of the defendant and the

complaint is silent as to the defendant except for his name appearing in the caption, the

complaint is properly dismissed, even under the liberal construction to be given pro se

complaints.”). Plaintiff makes one general reference to “defendants” in the body of his

complaint, but Plaintiff does not explain how each individual was specifically involved

in his claims.

       In order to hold any individual liable pursuant to 42 U.S.C.§1983, Plaintiff must

allege “the defendants were personally responsible for the deprivation of their rights.”

Wilson v. Warren Cty., Illinois, 2016 WL 3878215, at *3 (7th Cir. 2016). “A defendant is

personally responsible ‘if the conduct causing the constitutional deprivation occurs at

his direction or with his knowledge and consent.’” Id. quoting Gentry v. Duckworth, 65

F.3d 555, 561 (7th Cir. 1995).

       In addition, an individual cannot be held liable simply because he or she is a

supervisor. See Ali v. West, 2017 WL 176304, at *3 (E.D.Wis. Jan. 17, 2017)(“[b]ecause

personal involvement is required for liability to attach, the respondeat superior doctrine—

supervisor liability—is not applicable to Section 1983 actions.”); Sanville v. McCaughtry,

266 F.3d 724, 740 (7th Cir. 2001)(“The doctrine of respondeat superior does not apply to §

1983 actions…”).
       Therefore, Plaintiff’s complaint is insufficient to state a claim against any of the

named Defendants. In addition, Plaintiff cannot include an unspecified number of Jane

or John Doe Defendants without providing any additional information. Plaintiff may

include a Doe Defendant if Plaintiff states how that individual was involved in his

claim and he provides at least some description of that individual such as a physical

description or job title and working hours.

       Plaintiff’s complaint is therefore dismissed as a violation of Rule 8 of the Federal

Rules of Civil Procedure. The Court will allow Plaintiff an opportunity to file an

amended complaint clarifying his claims. Plaintiff’s amended complaint must stand

complete on its own, must not make reference to the original complaint, and must

include any intended claims and Defendants.

       For any named Defendant, Plaintiff must specifically state how the individual

was involved in his claims. In addition, if Plaintiff complained about his bunk bed

assignment either before or after the fall, Plaintiff should state who he complained to,

how he complained, when he complained, and what reaction he received. Plaintiff

should further indicate whether he ever requested a low bunk permit, who he asked,

and when he asked.

       Plaintiff should also clarify whether he was diagnosed with a broken arm, and

whether he asked any medical staff member for a low bunk permit. Plaintiff should

again provide time frames for his request.

       Plaintiff’s motion for appointment of counsel is denied with leave to renew after

Plaintiff files his amended complaint clarifying his claims. [5]. Plaintiff is also advised
any renewed motion for appointment of counsel must demonstrate Plaintiff made a

reasonable attempt to find counsel on his own. See Pruitt v. Mote, 503 F.3d 647, 654-55

(7th Cir. 2007)(the indigent Plaintiff must demonstrate a reasonable attempt to obtain

counsel). For instance, Plaintiff could include a list of attorneys contacted or copies of

letters sent or received.

       Plaintiff’s motion requesting permission to ask more than 25 interrogatories is

denied as moot. [6]. Plaintiff is admonished the Court would not allow additional

interrogatories unless Plaintiff had already participated in discovery and demonstrated

additional interrogatories were required.

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s initial complaint is dismissed as a violation of Rule 8 of the Federal

       Rules of Civil Procedure.

       2) Plaintiff must file an amended complaint clarifying his claims in compliance

       with this order within 21 days or on or before January 3, 2020. If Plaintiff does

       not file an amended complaint on or before January 3, 2020 or ignores the Court’s

       directions, his case will be dismissed.

       3) Plaintiff’s motion for appointment of counsel is denied with leave to renew

       after Plaintiff has clarified his claims. [5]. Plaintiff is reminded he must

       demonstrate he has made a reasonable attempt to find counsel on his own.

       4) Plaintiff’s motion asking for leave to take more than 25 interrogatories is

       denied as moot. [6].
      5) The Clerk of the Court is directed to send Plaintiff a blank complaint form and

      reset the internal merit review deadline within 30 days of this order.

Entered this 11th day of December, 2019.




                                s/ James E. Shadid
                    _________________________________________
                                JAMES E. SHADID
                          UNITED STATES DISTRICT JUDGE
